—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated December 10, 1998, which granted the motion of the defendants Horton Memorial Hospital and Muriel Kaiser for summary judgment dismissing the complaint insofar as asserted against them upon their default in opposing the motion, (2) from an order of the same court, dated March 16, 1999, which denied their motion to vacate the order dated December 10, 1998, and (3) as limited by their brief, from so much of an order of the same court, dated May 12, 1999, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated December 10, 1998, is dismissed, as no appeal lies from an order entered upon the default of the appealing party (see, CPLR 5511); and it is further,
Ordered that the appeal from the order dated March 16, 1999, is dismissed, as that order was superseded by the order dated May 12, 1999, made upon reargument; and it is further,
Ordered that the order dated May 12, 1999, is reversed insofar as appealed from, on the law, upon reargument the order dated December 10, 1998, is vacated, and the respondents’ motion for summary judgment is denied; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
It is well settled that on a motion for summary judgment the movant must make a prima facie showing of entitlement to judgment as a matter of law, offering sufficient evidence to demonstrate the absence of any material issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). The respondents failed to establish their right to prevail on their motion as a matter of law, and *594therefore, the motion should have been denied (see, Alvarez v Prospect Hosp., 68 NY2d 320, supra; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Mangano, P. J., Joy, McGinity and Smith, JJ., concur.